Citation Nr: 0708816	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  05-08 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for skin cancer, 
claimed as due to exposure to ionizing radiation.

2.  Entitlement to a higher initial rating, in excess of 50 
percent, for service connected generalized anxiety disorder 
(GAD) with post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from November 1951 to November 
1953.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which denied the veteran's claims for service connection for 
skin cancer due to exposure ionizing radiation and PTSD.  
Following this initial denial, service connection for GAD 
with PTSD was granted by rating decision of February 2005.  A 
rating of 50 percent was assigned.  The veteran appealed, 
seeking higher initial ratings and earlier effective dates.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at others).

To support his claims, the veteran testified at a Travel 
Board hearing in January 2007 before the undersigned Veterans 
Law Judge of the Board.  During the hearing, the veteran 
submitted additional evidence and waived his right to have it 
initially considered by the RO.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2006).

For good cause shown, the veteran's motion for advancement on 
the Board's docket has been granted.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2006).

The Board observes that the veteran's initial claim also 
included a claim for service connection for a skin rash 
disorder; however, the veteran did not file a notice of 
disagreement to the rating decision denying service 
connection for this claim.  It appears, based on medical 
evidence received in January 2007 that the veteran wishes to 
reopen this claim.  Accordingly, the issue of service 
connection for skin rash disorder is referred to the RO.


FINDINGS OF FACT

1.  The veteran is presumed to have been exposed to ionizing 
radiation.

2.  The veteran does not currently have a skin cancer 
disability.

3.  The veteran's GAD with PTSD is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to depressed mood, short term memory loss, 
impaired abstract thinking, and disturbances in mood and 
sleeping patterns.


CONCLUSION OF LAW

1.  A skin cancer disability was not incurred or aggravated 
by military service, to include as due to exposure to 
ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2006).

2.  The criteria are not met for a rating in excess of 50 
percent for GAD with PTSD at any time during the appeal 
period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130 
Diagnostic Codes 9400 & 9411 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  Id.  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, No. 02-1077 (December 21, 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

In this case, in March 2003, October 2003, March 2006, and 
June 2006 letters, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.

The record reflects that records of the veteran's possible 
radiation exposure appear to have been destroyed in a fire.  
In such situations, the Board has a heightened obligation to 
explain its findings and conclusions and carefully consider 
the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

With respect to the veteran's claim for an increased rating 
for GAD with PTSD, service connection was granted in February 
2005 - following VCAA notice that was sent in March and 
October 2004.  At the time of that February 2005 decision, 
the RO assigned a disability rating and an effective date for 
the service-connected psychiatric disability.  And as set 
forth in Dingess, "[i]n cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated - it has been proven."  
Dingess, supra.  The Court further held in Dingess that when 
a claim has been proven, the purpose of section 5103(a) has 
been satisfied and notice under its provision is no longer 
applicable.  Id.  Because the veteran's claim pertaining to 
his GAD with PTSD has been granted, i.e., service connection 
established, and he was assigned an initial disability rating 
and effective date, section 5103(a) notice is no longer 
applicable.  As a result, even if there was a notice error 
with respect to the duty to notify, because the claim has 
already been proven and the purpose of section 5103(a) 
satisfied, that error was non-prejudicial.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical records, 
VA treatment and examination reports, lay statements, 
military records, and a hearing transcript.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection of skin cancer, any question as 
to an appropriate evaluation or effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Law and Analysis

Service Connection for Skin Cancer

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain chronic conditions, per se, such as malignant skin 
cancer, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods. Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, when a "radiogenic disease" first 
becomes manifest after service, and it is contended that the 
disease resulted from exposure to ionizing radiation during 
service, various development procedures must be undertaken in 
order to establish whether or not the disease developed as a 
result of exposure to ionizing radiation. 38 C.F.R. § 
3.311(a)(1).  Third, even if the claimed disability is not 
listed as a presumptive disease under 38 C.F.R. § 3.309(d) or 
as a radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).

A "radiation-exposed veteran" is defined as either a veteran 
who while serving on active duty, or an individual who while 
serving on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  38 
C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).

Initially, the Board notes that documentation received from 
the Defense Threat Reduction Agency reflects that records 
confirm that the veteran participated in U.S. atmospheric 
nuclear testing performed from 1945 to 1962.  As such, it is 
evident that the veteran participated in a radiation-risk 
activity during service, as defined in 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following: 
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin' s disease); (xi) cancer of the 
bile ducts; (xii) cancer of the gall bladder; (xiii) primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated); (xiv) cancer of the salivary gland; (xv) cancer 
of the urinary tract; (xvii) cancer of the bone; (xviii) 
cancer of the brain; (xix) cancer of the colon; (xx) cancer 
of the lung; and (xxi) cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

Here, the veteran contends that he suffers from skin cancer 
that is attributable to exposure to ionizing radiation by way 
of uranium and hydrogen bomb tests that he witnessed.

At the outset, the Board notes that the veteran has submitted 
numerous lay statements and records related to his exposure 
to atomic weapons detonations and resulting exposure to 
ionizing radiation.  Correspondence received in February 2005 
from the National Defense Threat Reduction Agency confirms 
the veteran's participation in Operation IVY, a United States 
atmospheric nuclear test conducted during 1952.  Accordingly, 
the veteran's exposure to ionizing radiation will be 
presumed.

Because the veteran is presumed to have been exposed to 
radiation, service connection can be established under the 
rebuttable presumption of 38 C.F.R. § 3.309(d)(1) if any of 
the prescribed disabilities become manifest to any extent.  
However, in this case the evidence does not show a diagnosis 
of the claimed condition of skin cancer at any time during or 
after service.

Service medical records are negative for skin cancer or any 
precancerous skin pathology.  Following service, the veteran 
was diagnosed with various skin diseases.  VA outpatient 
records show diagnoses for onychomycosis, athletes foot , and 
other fungal infections such as lichen simplex chronicus, but 
there is no clinical diagnosis of skin cancer.  A November 
2003 private physician's note indicates the veteran suffered 
from an unusual and persistent rash that was possibly related 
to service.

The veteran underwent a VA examination for his skin in April 
2004.  His claims file was reviewed and pertinent service and 
medical history was discussed.  The veteran reported the 
presence of a rash on his body that he associated with warm 
weather.  Upon physical examination, scant erythematous 
papules were observed.  They were described as acne-like.  No 
ulcerations and no skin lesions were noted on any part of his 
body, to include his hands.  The veteran was diagnosed with 
numerous skin infections, consistent with his history.  
Notably, however, the examiner specifically stated that there 
was no history of skin cancer.  This is consistent with all 
other competent medical evidence of record, which does not 
conclusively establish that he currently has skin cancer.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

In correspondence received in January 2007, the veteran's 
private physician opined that it was as likely as not that 
the veteran's unusual and persistent rash is service related.  
Regarding this specific claim, this opinion is not probative 
because there is no diagnosis of skin cancer that can be 
linked to service.

In correspondence received in January 2007, the veteran's 
spouse stated that the veteran was treated by a private 
physician for cancer on his hand, and that that cancer is now 
in remission.  Here, however, nothing on file shows that the 
veteran's spouse has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, her contentions cannot constitute 
competent medical evidence.  38 C.F.R. § 3.159(a)(1).  The 
medical evidence associated with the claims file does not 
show a diagnosis of skin cancer.

At his January 2007 hearing, the veteran attempted to advance 
his theory that in-service radiation exposure caused his skin 
cancer.  He testified that he has had numerous lumps on his 
hands removed, and that he was diagnosed with skin cancer in 
1983.  This treatment was also reported in lay statements 
submitted by the veteran in January 2004, where he reported 
treatment and removal of lumps on his head and arm in 1965 
and 1970.  In subsequent hearing testimony, the veteran 
stated that the physician who diagnosed him with skin cancer 
in 1983 had retired and that he could not locate records of 
that treatment.  This is unfortunate, but affirmative 
evidence of a diagnosis of skin cancer is required before 
service connection can be granted.

Also at that hearing, the veteran's representative indicated 
that the veteran's bladder cancer diagnosis could suggest 
that something may have metastasized to his skin or vice 
versa.  But his remarks are not competent medical evidence.  
Id.   Again, medical evidence of record does not show any 
treatment for skin cancer.

Here, the preponderance of evidence fails to show that the 
veteran has ever experienced skin cancer.  Evidence of a 
current condition is an essential element for establishing 
service connection on a direct basis, presumptive basis, or 
otherwise.  See Hickson, supra; See, too, 38 C.F.R. § 3.307, 
3.309, 3.311.  So, service connection cannot be established 
under any theory of entitlement.

For these reasons and bases, the claim for service connection 
for skin cancer must be denied because the preponderance of 
the evidence is unfavorable - in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. at 519 
(1996).

Increased Rating for GAD with PTSD

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2006).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

When, as here, the veteran timely appeals the rating 
initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider his claim in this context.  And this includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).

In addition to the generalized laws and regulations 
pertaining to rating claims, there are specific regulations 
for rating psychiatric conditions, as is the case here.  
Diagnostic Codes 9400 and 9411 provide that GAD and PTSD are 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders, 
pursuant to 38 C.F.R. § 4.130.  A 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, regulations state that when evaluating a mental 
disorder, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission.  38 C.F.R. § 4.126(a) (2006).  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b) (2006).

Historically, the veteran was granted service connection for 
GAD with PTSD due to anxiety suffered as a result of 
witnessing atomic bomb tests during service.

The veteran first underwent a VA psychiatric examination in 
April 2004.  At that time, the veteran's claims file was 
reviewed and pertinent past medical and service history was 
discussed.  The veteran was married.  At the time of this 
examination he reported being treated for depression and 
taking Zoloft.  He indicated that his sleep and depression 
were getting better.  Energy level and concentration were 
considered fair.  The veteran characterized his depressive 
symptoms to be on and off, and mild to moderate in nature.  
Occupationally, the veteran reported that he was able to work 
prior to his retirement.

Upon mental status examination, the veteran was dressed 
casually.  He was cooperative and his mood was neutral.  His 
affect was blunted and his speech was normal.  He had no 
perceptual problems and his thought processes and thought 
content were normal.  He had no suicidal or homicidal 
ideation and he was well oriented.  His insight and judgment 
were considered fair and his impulse control was fair.  The 
veteran reported that he goes bowling and spends time doing 
chores around his house.  He also liked spending time with 
his grandchildren.  Based on this examination, the veteran 
was diagnosed with depression, and assigned a Global 
Assessment of Functioning (GAF) score of 65 for mild to 
moderate symptoms.

GAF scores are a scale reflecting the "psychological, social 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32].  A GAF of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., few friends, unable to keep a job).  A GAF of 51 to 60 
indicates moderate symptoms (e.g., flattened affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF of 61 to 70 indicates some mild symptomatology (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or social functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  GAF scores are defined under the provisions 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Third Edition (DSM 
III) or DSM IV, and may be used in the evaluation of the 
veteran's psychiatric disability.  38 C.F.R. § 4.125 (2006).

The assigned GAF score of 65, and the other findings of this 
examination, show the veteran had some occupational and 
social impairment characterized by disturbances in motivation 
and mood, meeting at least one of the criteria for a 50 
percent rating.  However, a higher rating of 70 percent for 
PTSD is not warranted at the time of this examination.  For 
example, the veteran indicated that he was married, so he 
could maintain relationships.  Apart from having a depressed 
mood, he did not have impairment in judgment, thinking, or 
family relations.  Also, he had no suicidal ideation, 
obsessional rituals, illogical speech, panic, impaired 
impulse control, or spatial disorientation.  He was dressed 
casually, so he had no neglect of hygiene.

In December 2004, the veteran underwent another VA 
psychiatric examination.  At this time medical records were 
reviewed and the veteran provided some history as well.  The 
veteran was still married and in contact with his children.  
He reported that his medical problems make him depressed and 
expressed guilt based on his belief that his radiation 
exposure caused his children's illnesses.  The veteran 
reported that he was on his second marriage, but indicated a 
good relationship with his wife and friends.  He said he 
bowls, bikes and observes his children's activities.  He 
indicated participation in the Elks Club and with a veteran's 
organization.

Upon mental status examination, the veteran's appearance was 
appropriate and his attitude was cooperative.  His mood was 
neutral and his affect was appropriate and mildly 
constricted.  He denied imperceptions and his speech and 
thought processes were normal.  Thought content was 
considered overly absorbed by military experiences and his 
opinions regarding the etiology of his and his progeny's 
medical conditions.  He was oriented and showed some 
deficiency in short term memory, but his long term memory was 
intact and his concentration function was well.  He was 
considered to have "approached" concept formation in 
concrete and functional areas, but not on an abstract level.  
He had difficult with proverbs.  His judgment impulse control 
and insight were present.  Based upon these findings, the 
veteran was diagnosed with generalized anxiety disorder and 
.assigned a GAF score of 58.

These findings indicate that the assigned 50 percent rating 
is appropriate at this time.  The veteran displayed some 
deficits in abstraction and short term memory and was 
somewhat absorbed in the area of his radiation/medical 
theories.  However, the criteria for a 70 percent rating are 
not nearly approximated by medical evidence from this time 
because the veteran did not have deficiencies in most areas 
of occupational and social functioning.  He maintained family 
and friendly relationships, he could, think, speak, and dress 
appropriately.  He did not have suicidal or homicidal 
ideations.  Panic, impaired impulse control, spatial 
disorientation and difficulty adapting to stress were not 
indicated.  His GAF score was downgraded from the prior 
examination, but it was still indicate of moderate symptoms.

Outpatient records are largely consistent with the findings 
in these examinations, and do not demonstrate any periods 
where the veteran's GAD and PTSD meet the criteria for a 
higher rating.  For example, in July 2001, prior to the 
appeal period, the veteran denied dyspnea, or depression.  
Private outpatient records dated April 2003 indicate the 
veteran requires periodic rest for his ailments.  The veteran 
had a VA outpatient psychiatric evaluation in December 2003.  
At that time, he indicated that he was always employed prior 
to his retirement, and that he maintained family and friendly 
relationships.  He noted that he checks things and had a 
mildly exaggerated startle response.  He also complained of 
on and off depression, sleep problems, tiredness and 
difficulty enjoying himself.  Based on these findings, he was 
assigned a GAF score of 63 and prescribed Zoloft for his 
symptoms.  These records are in line with the VA examinations 
during the appeal period and do not support the criteria for 
a higher rating.

Other outpatient records from February 2004 also demonstrate 
that the criteria for a rating in excess of 50 percent are 
not met.  He expressed being bothered by new things and again 
reported concerns about health effects of radiation exposure.  
He was diagnosed with PTSD and assigned a GAF score of 68.  
Later that month, his Zoloft prescription was increased to 75 
milligrams and the treating physician found this resulted in 
improved sleep.

More recently, outpatient records show continued use of anti-
depressants and treatment for PTSD.  Notably, records from 
June 2005 indicate a downgrade in the veteran's GAF score to 
50, and records from December 2006 show additional reductions 
in the veteran's GAF score to 45.  While the Rating Schedule 
does indicate that the rating agency must be familiar with 
the DSM IV, it does not assign disability percentages based 
solely on GAF Scores.  See 38 C.F.R. § 4.130 (2006).  
Accordingly, GAF Scores ranging from 45 to 50 do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  Here, other records indicate only that the nurse 
examining the veteran was concerned about memory problems.  
The evidence from these visits does not show any appreciable 
increase in psychiatric symptomatology.

Lay evidence of record includes a January 2007 statement from 
the veteran's spouse, where she states the veteran has lost 
friends at work because he told them how to do things.  She 
also reported that he had a history of psychiatric treatment.  
She too noted the veteran's concerns about his role in the 
health of his family.  At his hearing in January 2007, the 
veteran reported that he was taking 200 milligrams of Zoloft.  
He noted a history that involved disciplining children and 
being particular about things.  He said he still belongs to 
social clubs and was still married.  He also said he does not 
go away to parties.  Taking in context with the medical 
evidence, these lay statements demonstrate that the veteran 
is capable of social functioning and maintaining 
relationships, as is consistent with a 50 percent rating.

In summary, evidence of record demonstrates the veteran has 
GAD with PTSD, and this psychiatric condition has been 
manifested with mild to moderate symptoms that warrant a 50 
percent rating.  At no time during the appeal period have the 
criteria for a higher rating been nearly approximated.

Although the veteran has maintained that his service- 
connected psychiatric disabilities have caused interference 
with his daily living, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2006). The current 
evidence of record does not demonstrate that the 
aforementioned disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
Id.  The veteran has never been hospitalized for any 
psychiatric condition and all evidence indicates he did not 
miss work for any such condition prior to his retirement or 
after.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service- 
connected disability in civil occupations.  38 U.S.C.A. § 
1155. "Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2006).  Therefore, given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.

For these reasons and bases, the claim for an increased 
rating for GAD with PTSD must be denied because the 
preponderance of the evidence is unfavorable - in turn 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for skin cancer, claimed as 
due to exposure to ionizing radiation, is denied.

A rating in excess of 50 percent for GAD with PTSD is denied.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


